 

 

 

Case 1:15-cv-08725-GBD-R RSC SDNYS Filed 09/16/19% Page 1 of 1

re XCUMENT sew et ap
UNITED STATES DISTRICT COURT 1 ;.2 RCFRONICAIY M.
SOUTHERN DISTRICT OF NEW YORK |) .44C #: meen

¥ ae
‘

V GATE FILED: cpp.1-¢ |

eecurenga m
tet di TASE,

a

 

 

 

 

 

 

UMB BANK, N.A., it
Plaintiff AMENDED
-against- ORDER OF REFERENCE
TO_A MAGISTRATE JUDGE
SANOFI,

15 Civ. 8725 (GBD) (RWL)
Defendant.

GEORGE B. DANIELS, United States District Judge:
The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):

General Pretrial (includes scheduling, Consent under 28 U.S.C. §636(c) for all
discovery, non-dispositive pretrial _ purposes (including trial)

motions, and settlement)

Specific Non-Dispositive Motion/Dispute: Consent under 28 U.S.C.§636(c) for
limited purpose (e.g., dispositive
motion, preliminary injunction)

Settlement
Purpose:

 

Inquest After Default/Damages Hearing Habeas Corpus

Social Security

x Dispositive Motion (i-e., motion
requiring a Report and
Recommendation)

All such motions:____

 

Dated: New York, New York
September 16, 2019 SO ORDERED.

Quin B. Dowdle

ORGE B. DANIELS
nite States District Judge
